DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This application is a 371 of PCT/US2017/056366 filed 10/12/2017. PCT/US2017/056366 claims priority to 62/407,921 filed on 10/13/2016.

Status of the Claims
	Claim(s) 1-20 is/are pending in this application.  Claims 1-4, 6-9 and 12-18 
are under examination as being directed to the elected species, see below. Claims 5, 10-11 and 19-20 are withdrawn as they are directed to non-elected species.
	Claim 1 has been amended to be directed to:
A method of treating itch in an individual, the method comprising
administering to the individual an effective amount of a chemokine (C-X-C motif) receptor 2 (CXCR2) antagonist or a leukotriene B4 receptor (BLT1) antagonist, 
wherein the CXCR2 antagonist or the BLT1antagonist is administered topically, subcutaneously, or intradermally.
Applicant has elected CXCR2 antagonists, in particular MK-7123 (aka, Navarixin or Sch 527123), CAS Reg. No. 473727-83-21


    PNG
    media_image1.png
    119
    374
    media_image1.png
    Greyscale
 
and the disease/disorder causing the itch, atopic dermatitis. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on Aug 19 2021 has been entered.

Response to Arguments
Applicant’s arguments, filed August 19, 2021 with respect to the rejection(s) of the claimed invention have been fully considered and are persuasive.  Therefore, the previous rejections have been withdrawn.  However, upon further consideration, new ground(s) of rejection are issued below.


Improper Multiple Dependent Claims
Claims 7-11 are objected to under 37 CFR 1.75(c)  as being in improper form because a multiple dependent claim cannot depend from any other multiple dependent claim. See MPEP § 608.01(n). While these claims have been previously examined and considered on the merits, Applicant is nonetheless required to correct the dependencies. 

New Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4 and 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over 
Sumida et al. “Interplay between CXCR2 and BLT1 Facilitates Neutrophil Infiltration and Resultant Keratinocyte Activation in a Murine Model of Imiquimod-Induced Psoriasis,” J Immunol May 1, 2014, 192 (9) 4361-4369 
and Czepielewski et al. Gastrin-releasing peptide receptor (GRPR) mediates chemotaxis in neutrophils Proc Natl Acad Sci USA. 2012 Jan 10;109(2):547-52
in view of US Pub 2004/0097547 A1 herein identified US Pub ‘547 and 
Holz et al. SCH527123, a novel CXCR2 antagonist, inhibits ozone-induced neutrophilia in healthy subjects, Eur Respir J 2010; 35: 564–570. 
Claim 1 is under examination as follows: 

    PNG
    media_image2.png
    124
    793
    media_image2.png
    Greyscale

Claim 1 is directed to treating “itch” with compounds that antagonize CXCR2.  For example, the “itch” could be a result of the patient having a condition such as psoriasis or atopic dermatitis.
By way of background, both psoriasis and atopic dermatitis are inflammatory related diseases that, amongst other symptoms of these two disorders, such as swelling and redness, these disorders may also result in itching for the patient.  Both disorders are part of a complex and cascading series of reactions involving a whole host of biological targets, including cytokines, interleukins, various receptors, etc., many of which play a role in recruiting neutrophils as part of the inflammation process. Upon searching and review of the relevant prior art, it is noted that prior art regarding the migration of neutrophils as affected by CXCR2 modulation/inhibition (known to be associated with CXCL1 in mice or IL-8 in humans) will render the claimed invention obvious. 
Regarding claim 1, Sumida teaches the orchestrated action of CXCR2 and leukotriene B4 receptor BLT1 plays a key role in neutrophil recruitment during the development of induced (imiquod) induced psoriatic skin lesions in mice subjects, see abstract. See also page 4365, column 1.
Sumida teaches CXCR2 and BLT1 coordinately promote neutrophil infiltration into the skin during the early phase of IMQ induced inflammation, see abstract. In fact Sumida teaches neutrophil infiltration is associated with psoriasis, see page 4361, column 2. Sumida teaches neutrophil chemoattractants include IL-8 and LTB4, that are upregulated in psoriatic skin, Id. Sumida teaches elevated CXCR2 density on neutrophils of psoriatic individuals, along with increased IL-8 levels in psoriatic epidermis, see page 4368, column 1. Sumida teaches neutrophil accumulation in the skin as a histological characteristic of psoriasis, see abstract.
Sumida states coordination of chemokines, lipids, and cytokines with multiple positive feedback loops might drive the pathogenesis of psoriasis and, possibly, other inflammatory diseases as well, see abstract. 
Regarding claim 1 Sumida teaches Interference to this positive feedback or its downstream effectors could be targets of novel anti-inflammatory treatment, see abstract.  Regarding claim 1 and the limitations of administering a CXCR2 antagonist to an individual, Sumida teaches the administration of the CXCR2 antagonist, SB225002 to subjects (mice, see page 4362, columns 1-2).  Sumida teaches SB225002 alleviated psoriatic skin inflammation, it was not as efficient as neutrophil depletion, see page 4365, column 1.  
Sumida concludes that CXCR2 ligands enhance the local LTB4 production and facilitate neutrophil recruitment, see page 4368, column 2. 
Similar to Sumida and its teaching of the association of CXCR2 with neutrophil migration/infiltration of skin to lead to psoriasis and other inflammatory conditions, Czepielewski teaches an interaction between and CXCR2 and GRPR, involving GRPR mediation in chemotaxis of neutrophils, see page 550, column 2.  
Czepielewski teaches a suggestion of an interaction between GRPR and CXCR2, implicating some level of hierarchy or cooperation between the two, see page 550 column 2.Czepielewski teaches GRPR and CRCX2 could be interacting directly, as GRPR can heteromerize with an isoform of the μ-opioid receptor MOR1D, where such interaction explains the usual itch that accompanies morphine treatments, see page 550, column 2. 
Thus the combination of Sumida and Czepielewski teach how CXCR2 receptor modulation leads to neutrophil migration and this migration’s association with psoriasis, other inflammatory disorders, as well as itch, where GRPR and CXCR2 receptors are known to interact to cause said itch. Accordingly, one of ordinary skill in the art would look towards CXCR2 inhibitors/antagonists reduce neutrophil migration and reduce itch associated with psoriasis and/or other skin inflammatory diseases. 
While Sumida and Czepielewski teach and suggest a role that CXCR2 receptor modulation and neutrophil migration are associated with psoriasis/inflammatory diseases and itch, these references do not necessarily recite the claimed species of MK-7123 as an antagonist of CXCR2. 
To address this deficiency, US Pub 547 teaches CXC chemokine mediated disease, are treated by its cyclobutenedione compounds, see paragraphs 2 and 8. 
US Pub ‘547 discloses, as a preferred embodiment [of a cyclobutenedione] , the claimed elected species MK-7123 (aka, Navarixin or Sch 527123), see claim 76 

    PNG
    media_image3.png
    168
    300
    media_image3.png
    Greyscale

 In particular, US Pub ‘547 teaches the treatment of patients with chemokine-mediated disease wherein the chemokine binds to CXCR2 with compounds of formula IA, see claims 82 and 98. US Pub 547 teaches that IL-8 is bound by CXCR2 receptors, see paragraph 3. US Pub 547 teaches that there is a need to be met by its invention, for compounds that are capable of modulating activity at CXC-chemokine receptors [such as CXCR2 per paragraph 3]. US Pub teaches [inflammatory] conditions associated with an accumulation of IL-8 (responsible for chemotaxis (migration) of neutrophils into the inflammatory site, would benefit from compounds that are inhibitors of IL-8 receptor binding, see paragraph 9. 
In fact, Holz teaches that MK-7123 (therein identified as Sch527123) is a novel CXCR2 antagonist that both inhibits neutrophil activation and modulates neutrophil trafficking in animals to the CXC chemokines bearing the glutamic acid–leucine–arginine (ELR) motif (i.e., interleukin (IL)-8), see abstract; page 564, column 1. 
US Pub ‘547 teaches treatment of psoriasis and atopic dermatitis, see paragraph 111 and claims 84 and 99, which as established above by Sumida and Czepielewski, relates to itching in terms of CXCR2, GRPR (and their interaction), neutrophil chemoattractant IL-8 and neutrophil migration/chemotaxis in a subject. 

    PNG
    media_image4.png
    46
    376
    media_image4.png
    Greyscale

	Regarding claim 1 and the limitation of topical administration, US Pub ‘547 discloses:
The compounds of the invention may also be deliverable transdermally. The transdermal composition can take the form of creams, lotions, aerosols and/or emulsions and can be included in a transdermal patch of the matrix or reservoir type as are conventional in the art for this purpose. See paragraph 438

The rationale to support a finding of obviousness are those prior art elements of Sumida, Czepielewski and US Pub 547 (association of neutrophil migration, CXCR2 and other receptors such as GRPR, with itch and psoriasis, atopic dermatitis and other inflammatory conditions, via CXCR2 inhibition) combined according to known methods (use of CXCR2 antagonist/inhibitor MK-7123 to treat psoriasis and atopic dermatitis, where neutrophil accumulation is reduced via CXCR2/IL-8 inhibition as per Holz and US Pub 574) to predictably arrive at the claimed invention.
In the Graham factors analysis, in particular, the fourth Graham factor, evidence of  obviousness or nonobviousness, the specification provides a working example 1, where it is demonstrated that CXCL1, a neutrophil chemoattractant and natural ligand for CXCR2, robustly induces itch when injected subcutaneously in mice, see paragraph 220. While Example 1 provides evidence that CXCL1 is increased in multiple mouse models of chronic itch and LTB4 is increased in skin of mice of atopic dermatitis, no working example is provided to demonstrate the administration of MK-7123 is used to treat itch in a subject.  In fact, similar to what is already known in the art and cited in the above rejection, Figures 1A to 1E of example 1 demonstrate the association of neutrophils to induced itch and atopic dermatitis results in increased levels of IL-8 (humans) or CSCL1 (mice) that recruits neutrophils, see paragraph 221.  As the working examples of the specification disclose what is already taught by the art (as per Sumida and Czepielewski) and not necessarily directed to a working example of the claimed invention, the administration of any CXCR2 inhibitor/antagonist (let alone the claimed compound MK-7123) to treat itch, this fourth Graham factor weighs against a finding of nonobviousness.
Regarding claim 2-3 and the treatment of a chronic disease or disorder, such as chronic itch (psoriasis or atopic dermatitis), US Pub ‘547 discloses treatment of chronic chemokine disorders (see abstract) where such disorders include psoriasis and atopic dermatitis, see paragraph 111 and claims 84 and 89. 
As noted above, the combination of Sumida and Czepielewski evidence the association of psoriasis and other inflammatory skin disorders with itch, via neutrophil migration and the association with CXCR2 and other receptors such as GRPR. Therefore, the treatment of chronic itch is taught by the cited prior art. 
Regarding claim 4 and the administration of therapeutically effective amounts of a CXCR2 antagonist, US Pub ‘547 teaches administering to a patient an effective amount of a compound of formula IA, see paragraphs 10-12, 40, 110, 114, 440, claim 82, 86, and 98.
Regarding claim 8, US Pub 547 teaches the administration of its chemokine mediating drugs of formula IA to humans, see paragraph 19, 20, 110. 
Regarding claim 9 and the limitation of wherein the CXCR2 antagonist is selected from the group consisting of: MK-7123 (Navarixin), US Pub ‘547 discloses, as a preferred embodiment, the claimed elected species Navarixin, see claim 76. 

    PNG
    media_image3.png
    168
    300
    media_image3.png
    Greyscale

Accordingly, the claimed invention is obvious over the cited prior art. 

Claims 6-7 and 12-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over 
Sumida et al. “Interplay between CXCR2 and BLT1 Facilitates Neutrophil Infiltration and Resultant Keratinocyte Activation in a Murine Model of Imiquimod-Induced Psoriasis,” J Immunol May 1, 2014, 192 (9) 4361-4369 and
Czepielewski et al. Gastrin-releasing peptide receptor (GRPR) mediates chemotaxis in neutrophils
in view of US Pub 2004/0097547 A1 as applied to claims 1-4 and 8-9, 
in further view of US Pub 20030077705. 

Regarding claims 6 and 7 and the limitations of where the CXCR2 antagonists are administered intradermally or subcutaneously, US Pub ‘705 teaches its inventive CXCR2 receptor antagonists (see claim 23) are administered to mammal and human patients via intradermal or subcutaneous delivery, see claim 26. 
New, independent claim 12 is similar to rejected claim 1, in that it is directed to a method of treating itch (aka pruritus, including elected species atopic dermatitis) comprising subcutaneously or intradermally administering CXCR2 antagonist. 
Regarding claim 12, as noted above, the teachings of Sumida, Czepielewski in view US Pub 574 and Holz teaches the subject matter of claim 1, as well claim 12 in terms of treating itch. 
Regarding claim 12 and the limitations of intradermal or subcutaneous administration, US Pub 705 teaches its inventive CXCR2 receptor antagonists (see claim 23) are administered to mammal and human patients via intradermal or subcutaneous delivery, see claim 26. 
Regarding claims 13-14 and the treatment of a chronic disease or disorder, such as chronic itch (psoriasis or atopic dermatitis), US Pub ‘547 discloses treatment of chronic chemokine disorders (see abstract) where such disorders include psoriasis and atopic dermatitis, see paragraph 111 and claims 84 and 89. 
Regarding claim 15 and the administration of therapeutically effective amounts of a CXCR2 antagonist, US Pub ‘547 teaches administering to a patient an effective amount of a compound of formula IA, see paragraphs 10-12, 40, 110, 114, 440, claim 82, 86, and 98.
Regarding claim 16, US Pub 547 teaches the administration of its chemokine mediating drugs of formula IA to humans, see paragraph 19, 20, 110. 
Regarding claim 17 and the limitation of wherein the CXCR2 antagonist is selected from the group consisting of: MK-7123 (Navarixin), US Pub ‘547 discloses, as a preferred embodiment, the claimed elected species Navarixin, see claim 76. 

    PNG
    media_image3.png
    168
    300
    media_image3.png
    Greyscale

The rationale to support a finding of obviousness is the combination of prior art elements (CXCR2 antagonists to treat dermal/skin diseases in humans) according to known methods (intradermal or subcutaneous administration, both known to be applicable to skin/dermal diseases/conditions) to predictably arrive at the claimed invention. 
Therefore, the claimed invention is prima facie obvious as per the cited prior art.

Conclusion
In summary, no claims are allowed.  

Common Ownership of Claimed Invention Presumed
This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicants are advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM LEE whose telephone number is (571)270-3876. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey S. Lundgren can be reached on 571 272 5541. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM Y LEE/Examiner, Art Unit 1629     

/JEFFREY S LUNDGREN/Supervisory Patent Examiner, Art Unit 1629                                                                                                                                                                                                        

 

                                                                                                                                                                                                  


    
        
            
        
            
    

    
        1 Benzamide, 2-hydroxy-N,N-dimethyl-3-[[2-[[(1R)-1-(5-methyl-2-furanyl)propyl]amino]-3,4-dioxo-1-cyclobuten-1-yl]amino]-
        2-Hydroxy-N,N-dimethyl-3-[[2-[[(1R)-1-(5-methyl-2-furanyl)propyl]amino]-3,4-dioxo-1-cyclobuten-1-yl]amino]benzamide
        2-Hydroxy-N,N-dimethyl-3-[[2-[[(1R)-1-(5-methylfuran-2-yl)propyl]amino]-3,4-dioxocyclobuten-1-yl]amino]benzamide
        3-[[3-[(Dimethylamino)carbonyl]-2-hydroxyphenyl]amino]-4-[[(R)-1-(5-methylfuran-2-yl)propyl]amino]cyclobut-3-ene-1,2-dione
        MK 7123
        Navarixin
        Sch 527123